1.	The present application is being examined under the pre-AIA  first to invent provisions.

2.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

3.	The abstract of the disclosure is objected to because the abstract does not set forth the nature and gist of the invention.
Correction is required.  See MPEP § 608.01(b).

4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.



The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As to claim 1, the phrases "a receiver carried by the housing configured … for receiving the sensor output to characterize the electromagnetic noise on a measurement path along which the measurement wheel is rolled for use in selecting the transmission frequency” lacks proper written description. Examiner notes that the specification mentions a receiver and measuring the noise along the measurement path but applicant has not described in the specification in detail as to how the receiver receives the sensor output and how the sensor output characterized the electromagnetic noise on a measurement path and thus in such a way as to reasonably convey to one skilled in the relevant art that the inventor had possession of the claimed invention at the time of filing. Note MPEP 608.01(o). Note that receiver e.g. 12 does not receive the sensor output. Processor 20 receives the sensor output. Also how the sensor output is characterized the noise on the path. Specification does not disclose this feature either. Applicant does not explain by way of circuits, formulas, flow charts, program code, or any other means how these features are done. While a large disclosure is not required, a person of ordinary skill in the art must been made aware of the manner in which applicant intends the device to be used, per the requirement under 35 U.S.C. 112 which states “The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.”  Merely stating where something is to be used does not sufficiently disclose to a person of ordinary skill in the art how the invention is to be utilized.
As to claim 2, the phrases "said receiver configured to monitor the sensor output for establishing that the portable device is in one of a state of movement or a stationary state and configured to initiate a pause interval by suspending said monitoring of the electromagnetic noise responsive to said stationary state and, thereafter, resuming the monitoring of the electromagnetic noise responsive to said state of movement such that the electromagnetic noise that is present during the stationary state has no effect on an average frequency content of the electromagnetic noise” lacks proper written description. Examiner notes that the specification mentions pausing the measurement e.g. in fig. 15 but applicant has not described in the specification in detail as to how the receiver is configured to monitor the sensor output and perform the above functions (specification does not disclose the subject matter as recited in cl. 2) and thus in such a way as to reasonably convey to one skilled in the relevant art that the inventor had possession of the claimed invention at the time of filing. Note MPEP 608.01(o).
As such, the above claim phrase lacks proper written description because applicant does not reasonably demonstrate how the device operates to perform the claimed measurement.

5.	The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to claim 1, the phrases "a receiver carried by the housing configured … for receiving the sensor output to characterize the electromagnetic noise on a measurement path along which the measurement wheel is rolled for use in selecting the transmission frequency” is indefinite as it is vague as to how the receiver receives the sensor output and how the sensor output characterized the electromagnetic noise on a measurement path; what is meant by the phrase “to characterize the electromagnetic noise”?
As to claim 2, the phrases "said receiver configured to monitor the sensor output for establishing that the portable device is in one of a state of movement or a stationary state and configured to initiate a pause interval by suspending said monitoring of the electromagnetic noise responsive to said stationary state and, thereafter, resuming the monitoring of the electromagnetic noise responsive to said state of movement such that the electromagnetic noise that is present during the stationary state has no effect on an average frequency content of the electromagnetic noise” is indefinite as it is vague how the receiver is configured to monitor the sensor output and perform the above functions.
The claims not specifically addressed share the indefiniteness as they depend from rejected base claims.

6.	No prior has been applied because the prior art does not disclose or make obvious the claims as currently presented.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY PATIDAR whose telephone number is (571)272-2265.  The examiner can normally be reached on M-Thur 8:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	

/JAY PATIDAR/
Primary Examiner, Art Unit 2858